 1
 2
 3
 4
                                UNITED STATES DISTRICT COURT
 5                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 6
     _______________________________________
 7                                          )
     CARPENTERS HEALTH AND SECURITY )
 8   TRUST OF WESTERN WASHINGTON,           )
     et al.,                                )
 9                                          )               Case No. MC19-0003RSL
                           Plaintiffs,      )
10              v.                          )
                                            )               ORDER TO ISSUE WRIT OF
11   HI-TECH ERECTORS CORPORATION,          )               GARNISHMENT
                                            )
12                         Defendant,       )
                v.                          )
13                                          )
     HOMESTREET BANK,                       )
14                                          )
                           Garnishee.       )
15   _______________________________________)
16
           This matter comes before the Court on plaintiffs’ “Application for Writ of Garnishment”
17
     for property in which the defendant/judgment debtor, Hi-Tech Erectors Corporation, has a
18
     substantial nonexempt interest and which may be in the possession, custody, or control of the
19
     garnishee, Homestreet Bank. The Court having reviewed the record in this matter, it is hereby
20
     ORDERED that the Clerk of Court shall issue the Writ of Garnishment submitted by plaintiffs’
21
     counsel on January 14, 2019, at Dkt. # 1-3.
22
23
           Dated this 16th day of January, 2019.
24
25                                            A
26                                            Robert S. Lasnik
                                              United States District Judge

     ORDER TO ISSUE WRIT OF GARNISHMENT
